Citation Nr: 0405906	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  98-13 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of squamous 
cell carcinoma of the right lower lobe lung, post-operative 
right lower lobectomy, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 1998 rating 
decision of the determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  This rating determination (1) decreased the 
veteran's rating for residuals of squamous cell carcinoma of 
the right lower lobe lung, post-operative right lower 
lobectomy, from 100 percent to 10 percent, effective 
September 1, 1998, and (2) denied the veteran's claim for a 
total disability rating based on individual unemployability 
by reason of service-connected disability.  

The veteran, accompanied by his representative, appeared and 
offered testimony at a hearing before a hearing officer at 
the RO in November 1999.  A transcript of the hearing has 
been associated with the claims file.  At the hearing, the 
veteran withdrew his appeal of the issue of entitlement to a 
total disability rating based on unemployability because he 
was employed.  Accordingly, the Board finds that such issue 
is no longer within its jurisdiction.  See Hamilton v. Brown, 
4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994) (holding that the Board is without the authority 
to proceed on an issue if the veteran indicates that 
consideration of that issue should cease); see also 38 C.F.R. 
§ 20.204 (2003).  Thus, the issue now before the Board is as 
set forth on the cover page of this decision.  

Subsequently, by means of an October 2000 rating decision, 
the RO increased the evaluation for the veteran's residuals 
of squamous cell carcinoma of the right lower lobe lung, 
post-operative right lower lobectomy from 10 percent to 30 
percent, effective October 4, 2000.  As this does not 
represent the highest possible rating available under the 
rating schedule, the appeal continues.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

The case came before the Board in May 2002.  At that time, 
the Board determined that further development was still 
required to properly evaluate the veteran's residuals of 
squamous cell carcinoma of the right lower lobe lung, post-
operative right lower lobectomy.  The Board undertook 
additional development with regard to this issue pursuant to 
38 C.F.R. § 19.9(a)(2).  The veteran and his representative 
were notified of the additional development by letter of 
September 2002.  Additional development was again conducted 
in April 2003.  

However, On May 1, 2003, the United States Court of Appeals 
for the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir.) held that 38 C.F.R. § 19(a)(2) (2002) is inconsistent 
with 38 U.S.C. § 7104(a) because it denies appellants a 
"review on appeal" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration.  
Accordingly, in May 2003, the Board remanded the case to the 
RO for further development.

While the case was in remand status, the RO established 
service connection for a major depressive disorder and rated 
this condition as 10 percent disabling.  In October 2003, the 
RO issued a supplemental statement of the case which 
addressed the issue currently on appeal.

Finally, the Board notes that during the course of this 
appeal the veteran relocated to Pennsylvania and the RO in 
Pittsburgh, Pennsylvania, is currently the agency of original 
jurisdiction.


FINDINGS OF FACT

1.  The veteran has been apprised of the type of evidence 
needed to support his claim and all relevant evidence 
necessary for an equitable disposition of this claim has been 
obtained by the RO.  

2.  In August 1997, the veteran was diagnosed with squamous 
cell carcinoma of the right lower lobe; he was treated by 
means of a unilateral lobectomy performed on August 15, 1997.  

3.  The residuals of the veteran's lung cancer, status post 
right lower lobectomy, are not shown to be productive of 
pulmonary function tests results where the FEV-1 value is 
less than 56 percent of that which was predicted, or FEV-
1/FVC is less than 56 percent predicted.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of squamous cell carcinoma, right lung, status/post 
right lower lobectomy, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.97, Diagnostic Codes 6819, 6844 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

A.  Timing of notice.

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In a rating action of June 1998, the RO decreased the 
evaluation for the lung disorder from 100 percent to 10 
percent, effective September 1, 1998.  Subsequently, by means 
of an October 2000 rating decision, the RO increased the 
evaluation for the veteran's residuals of squamous cell 
carcinoma of the right lower lobe lung, post-operative right 
lower lobectomy, from 10 percent to 30 percent, effective 
October 4, 2000.  Only after those decisions were promulgated 
did the RO, on August 26, 2003, provide notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his or her possession that 
pertains to the claim.  The Board finds that VA's duties 
under the law and recently revised implementing regulations 
have been fulfilled.  The veteran was provided adequate 
notice of the evidence needed to substantiate his claim.  For 
example, the discussions in the June 1998 decision appealed, 
the September 1998 statement of the case (SOC), the November 
1998 supplemental statement of the case (SSOC), the October 
1999 SSOC, the November 1999 hearing transcript, the November 
1999 SSOC, the October 2000 rating decision, the October 2000 
SSOC, the May 2002 Development memo, the April 2003 
Development memo, the May 2003 Board remand, and the October 
2003 SSOC (especially when considered collectively) informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-RO decision 
notice was not prejudicial to the veteran.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-RO-decision notice was not prejudicial to the 
veteran.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on August 26, 
2003, was not given prior to the first RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and recertification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an SSOC was provided to the appellant.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

B.  Content of Notice. 

In Pelegrini, supra, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  By 
letter dated in August 2003, the veteran was provided with a 
detailed list of the types of evidence that would 
substantiate his claim; he was informed that it was his 
responsibility to make sure he provides all requested records 
pertaining to his claim.  In this regard, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Under the circumstances of this case, the 
Board finds that the intent and purpose of the VCAA were 
satisfied by the notice given to the veteran, and he was not 
prejudiced by any defect in the timing of that notice.  The 
Board may therefore proceed to adjudicate the claim at issue.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Factual background.

In this case, the veteran was awarded service connection for 
squamous cell carcinoma of the right lower lobe in a November 
1997 rating action.  This was based on certain regulatory 
presumptions providing that when a veteran has one of a 
number of enumerated disabilities (including lung cancer), 
and he served in Vietnam, it will be presumed that he was 
exposed to herbicides in service, and that the enumerated 
disability is service-connected.  The record shows that the 
veteran served in Vietnam and that in August 1997, he was 
diagnosed with squamous cell carcinoma of the right lung; he 
underwent a lobectomy of the right lower lobe.  Accordingly, 
upon receipt of the veteran's claim for benefits and a review 
of a recent examination and treatment records, service 
connection was established for squamous cell carcinoma of the 
right lower lobe lung; a 100 percent disability rating was 
assigned, effective August 15, 1997.  

The veteran was afforded a VA compensation examination in 
March 1998, at which time it was noted that the veteran had 
undergone a right lower lobectomy for carcinoma of the lung; 
he felt that all of the tumor was removed.  It was also noted 
that the veteran did not have postoperative chemotherapy or 
radiation therapy.  It was reported that the veteran started 
smoking at the age of 12, and smoked as much as three packs 
of cigarettes per day; he continued to smoke about 1/2 pack of 
cigarettes per day.  The veteran complained of occasional 
chest wall soreness on the right side, which he related to 
the thoracotomy, but this had improved remarkably in recent 
months.  He denied any shortness of breath.  There was no 
history of hemoptysis; he had no chills, fever, or night 
sweats.  His weight was stable.  On examination, a right-
sided thoracotomy scar was noted, which was healed.  There 
was a slight increase in the anteroposterior dimension to the 
chest.  Breathing was not labored at rest.  The lungs were 
basically clear to auscultation and percussion.  The 
impression was status post right lower lobectomy for 
carcinoma of the lung without recurrence.  

Based upon the above clinical findings, a rating action of 
June 1998 decreased the veteran's rating for residuals of 
squamous cell carcinoma of the right lower lobe lung, post-
operative right lower lobectomy, from 100 percent to 10 
percent, effective September 1, 1998.  It is with this 
evaluation that the veteran initiated his current appeal.  

Of record are VA treatment records, dated from June 1998 
through October 2000, which show continued treatment for 
residuals of carcinoma of the right lung.  During a clinical 
visit in June 1998, the veteran indicated that he was not 
bouncing back as he had hoped; he stated that he becomes very 
fatigued easily.  When seen in September 1998, it was noted 
that the residuals of the right lower lobectomy secondary to 
cancer of the lung was stable.  The veteran was admitted to a 
hospital in March 1999 with a 2-day history of substernal 
chest pain, which he described as constant, dull, worsened 
with activity, with radiation to the left shoulder, 
associated with shortness of breath.  He indicated that he 
had been experiencing chest pain since December 1998, which 
he attributed to his post surgical rib pain.  The pertinent 
diagnosis was non-Q wave myocardial infarction.  

On the occasion of a VA examination in July 1999, the veteran 
reported becoming short-winded when he does heavy work.  He 
also reported pain in the rib area at the site of the 
surgery.  The veteran also reported getting dizzy and weak in 
the afternoon.  The veteran reported suffering a heart attack 
in March 1999, for which he had an angiography and a stent 
was inserted; he noted that those procedures stopped his 
chest pain.  On examination, he did not have any sort of 
abnormal respirations or respiratory effort.  The chest was 
symmetrical with a satisfactorily healed posterior lateral 
thoracotomy scar on the right side.  Expansion was 
symmetrical.  Breath sounds were clear.   There may be slight 
elevation of the right hemidiaphram clinically, but this was 
minimal.  The remainder of the examination was unremarkable.  
X-ray study of the chest revealed post thoracotomy changes of 
the right, and no active lung disease was noted.  A pulmonary 
function test was conducted, and it revealed the veteran's 
FVC was 104 percent, his FEV-1 was 80 percent, and his FEV-
1/FVC was 74 percent; the interpretation was of moderate 
obstructive pulmonary impairment.  The impression was post-
operative status, lung cancer, right lower lobe, 
postoperative lobectomy, apparently free of disease at this 
time.  

Received in October 1999 were VA outpatient treatment 
reports, dated from December 1998 to October 1999, which show 
that the veteran continued to receive clinical attention and 
treatment for several disabilities, including residuals of 
right lower lobectomy for lung cancer.  During a clinical 
visit in October 1999, the veteran complained of increasing 
shortness of breath, probably related to lung resection and 
mild chronic obstructive pulmonary disease; he was advised to 
use Albuterol.  The right lower lobe was stable.  

At his personal hearing in November 1999, the veteran 
reported that the removal of a rib has never been considered 
as part of the residuals of his lung cancer.  The veteran 
indicated that he had not had recurrence of the cancer; 
however, he reported having difficulty breathing.  He also 
reported experiencing bloody nose, becoming lightheaded, and 
dizziness.  The veteran indicated that he uses both a nasal 
inhaler as well as an oral inhaler for treatment of shortness 
of breath.  The veteran indicated that his symptoms are 
aggravated by normal activities, including walking and 
climbing stairs.  

Received in May 2000 were VA progress notes, dated from 
December 1999 to May 2000.  These records show that a 
bronchoscopy was performed in December 1999, which revealed 
normal findings except for a dysplastic stump in the right 
lower lobe bronchus; this test was negative for malignant 
cells.  The veteran was afforded a VA compensation 
examination in July 2000, at which time he complained of pain 
at the operative site ever since the surgery, which was 
essentially the same as it had always been.  The veteran 
noted increased pain when he tried to work.  On examination, 
he was not dyspneic.  He had a well-healed posterolateral 
thoracotomy scar that was 18 cm in length located in the 
usual position for the surgery.  Two small drain site wounds 
were noted and were well-healed.  There was no interference 
with the function of the right shoulder.  The lungs were 
clear.  Expansion was adequate and symmetrical.  No 
adenopathy was noted.  Chest x-ray in April 2000 revealed a 
status post right thoracotomy with no change since previous 
studies.  The impression was postoperative thoracotomy for 
carcinoma of the lung without clinical evidence of recurrence 
at this time.  Physical findings were consistent with the 
normal postoperative findings for this procedure.  A 
pulmonary function test, performed in October 2000, revealed 
post bronchodilator findings of FEV1 61%, FVC 87%, and 
FEV1/FVC 70%, which the examiner indicated showed moderate 
obstructive lung disease.  

Based upon the above clinical findings, in a rating action of 
October 2000, the RO increased the evaluation for residuals 
of squamous cell carcinoma, right lower lobe lung, post 
operative right lower lobectomy, from 10 percent to 30 
percent, effective October 4, 2000.  

A pulmonary function test was subsequently conducted in 
September 2002, and it revealed that the veteran's "Pre-
Drug" results showed FVC to be 77 percent of predicted, FEV-
1 to be 49 percent of predicted, and FEV-1/FVC to be 64 
percent of predicted; the interpretation was severe 
obstructive disease.  Received in January 2003 were VA 
outpatient treatment reports, dated from April 2000 to 
January 2003, showing continued treatment for several 
disabilities.  The veteran was seen for follow up evaluation 
in August 2002, at which time it was noted that he had no 
increasing shortness of breath, hemoptysis or weight loss; 
and, x-ray study on his last visit was stable.  Examination 
of the lungs revealed few crackles at the right base, but no 
rhonchi were heard.  A treatment note, dated in September 
2002, indicates that the veteran was seen for complaints of 
increasing shortness of breath.  It was noted that a 
pulmonary function test showed severe chronic obstructive 
pulmonary disease (COPD), worse from before, and x-ray of the 
chest showed stable changes.  During a clinical visit in 
October 2002, it was noted that the chest was clear to 
auscultation.  The assessment was chronic obstructive 
pulmonary disease; the veteran was reportedly using 
Combivent, with 2 Puff inhaler for COPD with signs and 
symptoms well under control.  

The veteran was afforded a VA compensation examination in 
February 2003, at which time it was noted that there was no 
evidence of recurrence of lung cancer since August 1997.  He 
denied any fever or night sweats.  He had not had any 
episodes of hemoptysis.  During the summer, he occasionally 
had some streaks of blood when he coughed up sputum.  He was 
on Combivent inhaler twice a day.  However, he had not 
required oxygen therapy or antimicrobial therapy; he did not 
have a tracheotomy, nor did he use a CPAP machine or aerosol 
therapy through air compressor at home.  On examination, the 
chest was normal in configuration.  There was a scar of 
thoracotomy noted in the right posterior lower thorax, which 
extended from mid scapular all the way to anterior axillary 
line.  The scar was well-healed and nontender.  It was not 
red or warm to the touch.  There was no evidence of 
infection.  Breath sounds were mildly decreased at right 
base, otherwise equal.  Scattered rhonchi were heard; 
otherwise, there were no other adventitious sounds.  There 
was no evidence of any deformity of the chest cage.  The 
examiner stated that it was evident that the veteran had mild 
to moderate obstructive airway disease.  He also noted that 
the blood gases were normal.  The examiner explained that 
oxygen consumption studies were not done because it was felt, 
with the reports available, at this time, it was not 
indicated.  The assessment was status post right lower 
lobectomy, history of squamous cell carcinoma of the lung.  
The examiner noted that the veteran's chronic airway 
obstruction was adding to his disability, and that he also 
had a history of coronary artery disease for which he was 
being treated with multiple medications.  The examiner 
explained that, given other medical comorbidity, his 
breathing capacity was somewhat compromised.  He also pointed 
out that, in spite of a diagnosis of lung cancer and 
myocardial infarction and having difficulty breathing, the 
veteran had continued with 1 to 2 packs a day smoking.  

Received in April 2003 were the results of the x-ray studies 
and pulmonary function studies performed in conjunction with 
the February 2003.  The x-ray study showed evidence of a 
right lower lobectomy, and a densely calcified 1 cm granuloma 
on the left.  There was no evidence of acute disease of the 
heart or lungs.  A pulmonary function test revealed that the 
veteran's FEV-1 was 63 percent, and his FEV-1/FVC was 67 
percent.  Also received in April 2003 were VA treatment 
records dated from October 2002 to April 2003, which show 
clinical visits and evaluation for several disabilities.  
During a clinical visit in October 2002, the veteran denied 
chest pain, palpitation or shortness of breath.  He denied 
dyspnea, cough or sputum production.  On examination, the 
chest was clear to auscultation.  The assessment was COPD; 
the veteran was using Combivent two puff inhaler with signs 
and symptoms well under control.  


III.  Legal analysis.

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2003).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2003).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2003).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The veteran's service-connected residuals of squamous cell 
carcinoma of the right lower lobe, status post right lower 
lobectomy has been evaluated under the provisions of 
Diagnostic Codes 6819 and 6844.  Diagnostic Code 6819 
provides that for malignant neoplasms of any specified part 
of the respiratory system, exclusive of skin growths, 
warrants a 100 percent evaluation.  A note indicates that a 
rating of 100 percent shall continue beyond the cessation of 
any surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.   If there has been 
no local recurrence or metastases, the rating shall be based 
on residuals.  

Diagnostic Code 6844 provides that post surgical residuals of 
pneumonectomy shall be evaluated as 30 percent disabling if 
FEV-1 is 56 to 70 percent of predicted, or; FEV-1/FVC is 56 
to 70 percent, or; DLCO (SB) is 56 to 65 percent of 
predicted.  A 60 percent evaluation will be assigned if FEV-1 
is 40 to 55 percent of predicted or; FEV-1/FVC is 40 to 55 
percent, or; DLCO (SB) is 40 to 55 percent of predicted or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

In this case, the veteran underwent right lower lobectomy in 
1997 for excision of a mass in the right lower lung.  
Pathology of the excised material confirmed squamous cell 
carcinoma.  The veteran was not treated with a chemotherapy 
or radiation treatment following the 1997 surgery.  The 
veteran was noted to do well postoperatively, but has 
reported continued complaints of occasional chest pain and 
dyspnea on exertion.  The medical evidence reflects that the 
veteran's history is also significant for cardiac disability 
requiring surgical treatment, pulmonary embolism, and 
hypertension, which are manifested by complaints of chest 
pain and dyspnea as well.  There is no evidence of metastases 
or recurrence of the veteran lung cancer.  

The Board is of the opinion that the preponderance of the 
pertinent evidence in evaluating the severity of the 
veteran's service-connected respiratory disability is against 
finding that the criteria for an evaluation in excess of 30 
percent are met under the current provisions of Diagnostic 
Code 6844.  In this regard, clinical evidence shows that the 
veteran's lungs have been evaluated as stable on physical 
examination.  Clinically, the veteran's lungs have been 
evaluated as clear to auscultation and percussion, without 
wheezes, rales, or rhonchi.  Radiographs of the chest 
conducted in March 1998 showed resolution of post surgical 
changes, and have subsequently been noted to remain unchanged 
with no evidence of interval change since the right lower 
lobectomy.  The clinical reports document that the veteran's 
continued subjective complaints of dyspnea have been 
variously considered in the context of differential diagnoses 
made relative to his cardiac disorder, smoking habit, as well 
as among symptomatology evaluated relative to his pulmonary 
embolism.  Moreover, diagnostic evaluation has been negative 
for any evidence of recurrence of the veteran's lung cancer.  

As described above, when examined in July 1999, the veteran 
underwent a pulmonary function study (PFT).  The results from 
this evaluation showed that the veteran's FEV-1 value was 
between 70 and 80 of that predicted.  Further, FEV-1/FVC was 
70 percent with pre-bronchodilator usage and 74 percent with 
post-bronchodilator usage.  The report of a PFT, performed in 
October 2000, revealed findings of FVC 87 percent, FEV-1 61 
percent, and FEV-1/FVC 70 percent.  More recently, the 
reports of September 2002 and February 2003 VA pulmonary 
function testing indicate that the veteran's FEV-1 were 49 
percent and 63 percent, respectively; and his FEV-1/FVC were 
64 percent and 67 percent respectively.  The FEV-1 results 
which were 49 percent of predicted were pre-drug results.  
For rating purposes, VA tests for pulmonary function after 
optimum therapy.  The results of such tests reflect the best 
possible functioning of an individual and are the figures 
used as the standard basis of comparison of pulmonary 
function.  Using this standard testing method assures 
consistent evaluations.  See 61 Fed. Reg. 46,720, 46,723 
(1996).  Although it does not appear that the DLCO (SB) or 
maximum oxygen consumption studies were accomplished, the VA 
examination in February 2003 indicated that blood gasses were 
normal, and testing was not indicated.  Moreover, those tests 
that were performed clearly show that the veteran fails to 
meet the criteria for an increased 60 percent evaluation for 
the residuals of his lung cancer.  Thus, the Board finds that 
the criteria for an evaluation in excess of 30 percent under 
the criteria of Diagnostic Code 6844 based upon post surgical 
residuals of the right upper lobectomy are not met in this 
instance.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.97.  

On the foregoing record, it is the Board's view that the 
disability picture presented does not present findings 
sufficient to support the assignment of a rating in excess of 
30 percent for residuals of the right lower lobectomy for 
squamous cell carcinoma.  The record shows few complaints of 
a respiratory nature over the years since the veteran's lung 
cancer surgery, and the results of pulmonary function tests 
(even when the veteran's effort was apparently poor), 
consistently show that the value ranges of FEV-1 and FEV-
1/FVC do not meet the criteria contemplated for the next 
higher 60 percent rating.  Accordingly, an evaluation in 
excess of 30 percent for the residuals of the veteran's lung 
cancer is denied.  

Finally, the Board notes that pursuant to 38 C.F.R. 
§ 3.321(b)(1), an extra-schedular rating is in order where 
there exists such an exceptional or unusual disability 
picture as to render impracticable the application of the 
regular schedular standards.  However, the record does not 
reflect periods of hospitalization because of the veteran's 
service-connected lung cancer, and there is no showing that 
this service-connected disability has significantly 
interfered with the veteran's employment status.  It is 
noteworthy that, during his personal hearing in November 
1999, the veteran indicated that he was employed.  Thus, the 
record does not present an exceptional case where his 
currently assigned rating evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(noting the disability evaluation itself is recognition that 
industrial capabilities are impaired).  Accordingly, the 
Board finds that the criteria for submission for an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

For the reasons discussed, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to an increased evaluation for residuals of 
squamous cell carcinoma of the right lung.  The evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of squamous cell carcinoma of the right lung is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



